DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okunishi et al. (US 7,174,968).
Regarding claim 1, Okunishi teaches a construction machine, comprising: a lower travelling body (3) including a lower frame (20); a dozer (4) capable of vertically rotational movement relative to the lower frame (fig. 2b); at least one dozer cylinder including a cylinder tube and a piston rod capable of protruding from and retracting into the cylinder tube to bring the dozer cylinder into expansion and contraction in a cylinder axis direction (33), the dozer cylinder being connected to the dozer so as to bring the dozer into vertically rotational movement, through the expansion and contraction of the dozer cylinder (fig. 2b), between an upper position and a lower position; a first cylinder pin (35) movable integrally with a first cylinder element, which is one of the 

2. The construction machine according to claim 1, wherein the first connection member protrudes from an axial end of the first cylinder pin in an axis direction of the first cylinder pin and the second connection member protrudes from an axial end of the second cylinder pin in an axis direction of the second cylinder pin, the first penetration direction intersecting the axis direction of the first cylinder pin, the second penetration direction intersecting the axis direction of the second cylinder pin (at 34 and 35).  

3. The construction machine according to claim 2, wherein the first through hole is formed in the first connection member at a position offset outward from a central axis of the first cylinder pin in the cylinder axis direction, and the second through-hole is formed in the second connection member at a position offset outward from a central axis of the second cylinder pin in the cylinder axis direction (fig. 3).  

4. The construction machine according to claim 2, wherein: each of the first cylinder pin and the second cylinder pin is disposed to extend in a direction parallel to a right and left direction of the lower travelling body; the first connection member is joined with one end of opposite ends of the first cylinder pin in the right and left direction; and the second connection member is joined with one end of opposite ends of the second cylinder pin on the same side as the one end of the first connection member in the right and left direction (fig. 3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okunishi in view of Wyss et al. (US 10,407,867).
Regarding claim 5, Okunishi teaches the construction machine according to claim 4, but faisl to teach wherein: the at least one dozer cylinder includes a pair of dozer cylinders arranged in the right and left direction of the lower travelling body; the first connection member and the second connection member are joined with respective outer ends of the opposite ends of the first cylinder pin and the second cylinder pin that are connected to the pair of dozer cylinders, each of the outer ends being an end located on an outer side in the right and left direction of the lower travelling body. However, Wyss teaches a similar device with a pair of cylinders (fig. 2, 29). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a pair of cylinders for each side of the blade of Okunishi as a duplication of parts as taught by Wyss to be equivalents in the art (3:46). 

Conclusion
Kinzel (US 5,538,216) teaches a similar cylinder connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671